Per Curiam.
The decision in this case is controlled by the recent case of State ex rel. Spokane & Inland, Empire R. Co. v. State Board *699of Equalization, ante p. 90, 134 Pac. 695. The only difference he-' tween that case and this is, that there the action was brought against the state board of equalization alone, while here, both the state board of equalization and the state board of tax commissioners are made parties respondent. But the fact that the state board of tax commissioners is added as a party respondent does not make inapplicable the rule announced in the State ex rel. Spokane & Inland Empire R. Co. case.
The judgment will be affirmed.